Per Curiam.
Between April 14, 1926, and July 15, 1926, Mrs. Julia Donohue intrusted to the respondent $3,400 for investment in first mortgages. The respondent knew that she was a poor woman *578and that this was all the money she possessed. He nevertheless converted the same to his own use. This in effect he admitted in a letter, given over his own signature, to an attorney subsequently employed by Mrs. Donohue. In said letter he stated that Mrs. Donohue had not received any investments from him; that he had promised to return the money to her but had been unable to do so.
Before the referee herein the respondent testified he had loaned the money first to one Kurtz, who repaid it with interest, and then to one Casey, both deceased. He had no documentary evidence of these alleged transactions. He claimed that his office records had been lost. ■ He sought to corroborate his testimony by that of one Schwartz, who obviously knew nothing about the alleged transactions which were palpably fictitious. This witness testified that Mrs. Donohue knew and approved of the loans of her money to Kurtz and Casey, evidently 'unaware of the fact that the respondent himself had informed the Bar Association that the reason why he had not told Mrs. Donohue what he had done with her money was because he was ashamed to tell her, knowing that she was a poor woman.
The respondent should be disbarred.
Present — Martin, P. J., O’Malley, Townley, Glennon and
Untermyer, JJ.
Respondent disbarred.